Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Ortiz.
En su función adjudicadora, el jurista “[d]eberá ante todo tener fe y muñirse [sic] de prudencia. Deberá interrogar a la realidad una y otra vez; pensarla en términos concretos, ilustrarse, y por fin actuar. Recordará que el argumento de la razonabilidad será siempre superior a cualquier fórmula que intente apartarse de él (por más estrictamente apegada a la letra de la ley positiva que sea). Tendrá presente que el llamado ‘mundo jurídico’ no está divorciado del real, sino que es parte integrante e inseparable (en sentido ontológico) de éste”. J.E. Leonetti, El llamado “mundo jurídico” y la *824realidad, 1984-A Rev. Jur. Arg. La Ley 363 (1984). Discre-pamos de la sentencia del Tribunal que aprisiona el derecho a juicio rápido a una cronología de tiesa aritmética improrro-gable y se aparta de la realidad táctica y procesal.
I
Contra el menor E.L.G. penden querellas por asesinato en primer grado e infracciones a los Arts. 6 y 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. secs. 416 y 418, y al Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. sec. 2404 (marihuana). Los hechos imputados ocurrieron el 4 de enero de 1987, ocasión en que dos (2) adultos, otro menor y E.L.G. alegadamente perpetraron un robo en una estación de gasolina. El empleado de ésta, Radamés Santana Toro, murió de un disparo. Las querellas fueron ju-radas el 6 de enero y en esa fecha se ordenó su ingreso a una institución de menores en Ponce.
El 21 de enero el menor querellado, por medio de su abo-gado, presentó al tribunal un total de seis (6) mociones me-diante las cuales cuestionaba la legalidad de su detención y solicitaba juicio por jurado, supresión de evidencia y evalua-ción inmediata por un psicólogo. El 28 de enero, a tenor con la Regla 95 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, pidió determinada información y documentos. El 29 de enero el Procurador de Menores contestó las mociones e informó al tribunal que el menor “asistido [de] su madre, libre y volun-tariamente confesó y firmó una declaración a esos efectos [y] . . . se comprometió y así acordó con la Fiscalía de Ma-yag[ü]ez, a servir de testigo para el procesamiento de los demás participantes [otro menor y dos adultos] y, de hecho, ya cooperó en la vista de determinación de causa contra el otro menor”. Exhibit IV, pág. 1.
Para el 2 de febrero se unió a los autos el Informe Inicial Narrativo del Trabajador Social. Señalada la vista adjudica-tiva para el otro día —3 de febrero— compareció al tribunal *825cón sus padres y su abogado. En esa ocasión se dejo al menor bajo la custodia de sus progenitores, pero en el Hogar de Adolescentes CREA de Isabela, “ya que se temía por su se-guridad y presentaba un problema de adicción”. A solicitud del Procurador de Menores se suspendió la vista por no te-ner disponible el protocolo de autopsia (y el nombre de la patóloga que lo realizó) debido a la “cantidad de autopsias que estaba realizando el Instituto de Medicina Forense por el incendio del Hotel Dupont Plaza” acaecido el 31 de diciem-bre de 1986, esto es, cuatro (4) días antes del asesinato. Pos-puesta para el 5 de marzo, por el mismo fundamento, fue suspendida para el 9 de abril. Esta última fecha fue aceptada por la defensa, ante la alternativa de que se fijara para el 2 de abril. Las dos (2) suspensiones decretadas estuvieron fun-damentadas, a juicio del tribunal de instancia, en que la in-disponibilidad del protocolo de autopsia y de la patóloga —por razón del siniestro del Hotel Dupont Plaza, por el cual murieron más de cien (100) personas— constituían justa causa.
Inconforme, el menor E.L.G. apeló de ese dictamen. En síntesis, argumenta que se le violó el derecho a juicio rápido.
I — I I — I
Nuestra decisión en Pueblo en interés menor R.G.G., 123 D.P.R. 443 (1989) —en que resolvimos que el principio de juicio rápido se aplica a los procedimientos de menores— no es incompatible ni excluye el concepto de justa causa para decretar válidamente suspensiones sin infringir el derecho a juicio rápido. Art. 22 de la Ley Núm. 88 de 9 de julio de 1986 (34 L.P.R.A. see. 2222); Regla 7.1 de Procedimiento para Asuntos de Menores, 34 L.P.R.A. Ap. I-A.
Las circunstancias en autos reflejan la existencia de justa causa debido a un evento extraordinario. Los hechos alega-damente ocurrieron el 4 de enero de 1987, esto es, cuatro (4) días después de la tragedia del Hotel Dupont Plaza. To-*826mamos conocimiento judicial de las innumerables muertes habidas en ese siniestro y, como consecuencia, del aumento inusitado de autopsias, informes, etc. en el Instituto de Me-dicina Forense, y su consabido atraso. Como cuestión de rea-lidad, no se ha cuestionado la legitimidad de ese reclamo del Procurador de Menores y que ello impidió el pronto en-vío y recibo del protocolo de autopsia. Ciertamente esa ra-zón era más que suficiente para que la vista adjudicativa se-ñalada para el 3 de febrero fuera suspendida para el 5 de marzo de 1987. Ese día el Procurador de Menores reprodujo el mismo planteamiento en el tribunal. Igual dictamen preva-leció. Esa realidad tampoco se puso en entredicho en ese mo-mento. Ni siquiera se ha sugerido conducta dilatoria inten-cional del Procurador de Menores.
Ante este trasfondo procesal y fáctico, rechazamos la conclusión mayoritaria en que descansa la Sentencia, pág. 823, esto es, que no se explicó “la importancia del proto-colo de autopsia en el proceso del juicio ...”. La necesidad de ese documento y la presencia del patólogo forense para pro-bar el corpus delicti —salvo estipulación al efecto— es tan evidente que no precisa mucha elaboración. Pueblo v. Márquez, 67 D.P.R. 326, 333-334 (1947). En casos de asesinato, forma parte de la evidencia elemental a presentarse para probar la causa productora de la muerte violenta de un ser humano. Pueblo v. Millán Meléndez, 110 D.P.R. 171 (1980).
En resumen, la razón para las dos (2) primeras suspen-siones fue válida en derecho. Si computamos el término de treinta (30) días desde la segunda suspensión, esto es, el 5 de marzo, notamos que hasta el 9 de abril sólo transcurrieron cinco (5) días en exceso. Si hacemos igual cómputo hasta el 2 de abril —fecha anterior alterna que la defensa no aceptó— advertimos que el señalamiento no excedió los treinta (30) días.

*827
La aplicación mecánica y matemática de los términos de las reglas, sin tomar en cuenta los trámites y las circunstancias, es una injusticia. Rechazamos esa metodología decisoria judicial que considera irrazonable la breve tardanza habida, que en úl-timo análisis es atribuible al propio peticionario.